Case 18-45071-elm13 Doc 18 Filed 01/25/19 Entered 01/25/19 13:47:01 Page 1 of 14

01/25/2019 01:27:14pm

Robert A. Higgins & Associates P.C.
8200 Camp Bowie West

Fort Worth, TX 76116

BarNumber: 24097232
Phone: (817)924-9000

|N THE UN|TED STATES BANKRUPTCY COURT
NORTHERN DlSTRlCT OF TEXAS
FORT WORTH D|V|SlON

ln re: Norma Lira-Godoy xxx-xx-5322 § Case No: 18-45071-ELM-13
5724 Spencer § _
Forest Hm, Tx 76119 § Dafe- 12/28/2018
§ Chapter 13
§

Debtor(s)

DEBTOR'S(S') CHAPTER 13 PLAN
(CONTA|N|NG A MOT|ON FOR VALUAT|ON)
D|SCLOSURES
This Plan does not contain any Nonstandard Provisions.
m This Plan contains Nonstandard Provisions listed in Section lll.
This Plan does not limit the amount of a secured claim based on a valuation of the Co//ateral for the clalm.
m This Plan does limit the amount of a secured claim based on a valuation of the Co/latera/ for the claim.
This P/an does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as denned in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.

Page 1
Plan Payment: $1,080.00 Value of Non-exempt property per § 1325(a)(4): $2,800.00
Plan Term: 60 months Monthly Disposable lncome per § 1325(b)(2): $0.00
Plan Base: §64|800_00 Monthly Disposable lncome x ACP ("UCP"): §0.00

Applicable Commitment Period: 36 months

Case 18-45071-elm13 Doc 18 Filed 01/25/19 Entered 01/25/19 13:47:01 Page 2 of 14

01/25/2019 01 :27:14pm
Case No: 18-45071-ELM-13

Debtor(s): Norma Lira-Godoy

 

MOT|ON FOR VALUAT|ON

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the P/an, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section l, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be med at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Conflrmation or shall be deemed waived.

SECT|ON l
DEBTOR'S(S') CHAPTER 13 PLAN - SPEC|F|C PROV|S|ONS
FORM REV|SED 7/1/17

A. PLAN PAYMENTS:
Debtor(s) propose(s) to pay to the Trustee the sum of:
$1,080.00 per month, months 1_ to _6_0___
For a total of $64,800.00 (estimated "Base Amount").
First payment is due 1/27/2019 .
The applicable commitment period ("ACP") is imonths.
Monthly Disposable lncome ("Dl") calculated by Debtor(s) per § 1325(b)(2) is: $0.00 .

The Unsecured Creditors' Pool ("UCP")l which is Dl x ACF’l as estimated by the Debtor(s), shall be no less than:
$0.00

Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
$2,800.00 .

B. STATUTORY, ADM|N|STRAT|VE AND DSO CLA|MS:

1. CLERK'S FlLlNG FEE: Total filing fees paid through the P/an, ifanyl are $0.00 and shall be paid in full
prior to disbursements to any other creditor.

2. STATUTORV TRUSTEE'S PERCENTAGE FEE(S) AND NOT|C|NG FEES: Truslee'S Percentage Fee(s) and any

noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
amended) and 28 lJ.S.C. § 586(e)(1) and (2).

3. DOMEST|C SUPPORT OBLlGATlONS: The Debtor is responsible for paying any Post-petition Domestic Support

Obligation directly to the DSO claimant Pre-petition Domestic Support Obligations per Schedu|e "E/F“ shall be paid in
the following monthly payments:

 

Dso cLAlMANTS scHED. AMouNT § TERM (APPRoleATE) TREATMENT
(lvloNTHs _ To _) $_ PER Mo.

 

 

 

 

 

 

 

 

C. ATTORNEY FEES: To Robert A. Hig_gins & Associates P.C. , total: $3,700.00
$352.00 Pre-petition; $3,348.00 disbursed by the Trustee.

Page 2

Case 18-45071-elm13 Doc 18 Filed 01/25/19 Entered 01/25/19 13:47:01 Page 3 of 14

18-45071-ELM-13
Norma Lira-Godoy

Case No:
Debtor(s):

01/25/2019 01 127;14pm

 

D.(1) PRE-PETIT|ON MORTGAGE ARREARAGE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MORTGAGEE SCHED. DATE % TERM (APPROX|MATE) TREATMENT
ARR. AMT ARR. THROUGH (MONTHS _ TO _)
Street Capital Rentals ll, LLC $5,760.00 6l1l18-12/1/18 0.00% Month(s)12-47 $160.00
Homestead
D.(2) CURRENT POST-PET|T|ON MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE |N A CONDU|T CASE:
MORTGAGEE # OF PAYMENTS CURRENT POST- FlRST CONDU|T
PAlD B¥ TRUSTEE PET|T|ON MORTGAGE PAYMENT DUE DATE
PAYMENT AMOUNT (MM~DD-YY)
Street Capital Rentals ll, LLC 59 month(s) $780.00 03/01/2019
Homestead
D.(3) POST-PETlTlON MORTGAGE ARREARAGE:
MORTGAGEE TOTAL DUE DATE(S) % TERM (APPROX|MATE) TREATMENT
AMT. (MM-DD-YY) (MONTHS _ TO _)
Street Capital Rentals ll, LLC $1,560.00 1/1/19-2/1/19 0.00% Month(s) 1-52 Pro-Rata
Homestead
E.(1) SECURED CRED|TORS - PAlD BY THE TRUSTEE:
A.
CRED|TOR / SCHED. AMT. VALUE % TERM (APPROX|MATE) TREATMENT
COLLATERAL (MONTHS _ TO _) Per Mo.
B.
CRED|TOR/ SCHED. AMT. VALUE % TREATMENT
COLLATERAL Pro-rata

 

 

 

 

 

 

 

 

To the extent the value amount in E.(1) ls less than the scheduled amount in E.(1), the creditor may object ln the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(3)(9) CLA|MS PAlD BY THE TRUSTEE - NO CRAM DOWN:

 

 

 

A.
CRED|TOR/ SCHED. AMT. % TERM (APPROX|MATE) TREATMENT
COLLATERAL (MONTHS _ TO _) Per Mo.
B.
CRED|TOR/ SCHED. AMT. % TREATMENT
COLLATERAL Pro-rata

 

 

 

 

 

 

 

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at contirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

Page 3

Case 18-45071-e|m13 Doc 18 Filed 01/25/19 Entered 01/25/19 13:47:01 Page 4 of 14

01/25/2019 01:27:14pm
Case No: 18-45071-ELM~13

Debtor(s): Norma Lira-Godoy

 

F. SECURED CRED|TORS - COLLATERAL TO BE SURRENDERED:

 

 

CRED|TOR/ SCHED. AMT. VALUE TREATMENT
COLLATERAL

 

 

 

 

 

 

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(B). the surrender of the Collatera/described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Co//atera/ in F will be finally determined at contirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collatera/. lf there is no objection to the
surrenderl the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is

secured by the Surrendered Collatera/, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CRED|TORS - PAlD DlRECT BY DEBTOR:

 

 

CRED|TOR COLLATERAL SCHED. AMT.

 

 

 

Suntrust 2016 Chevrolet Tahoe $48,000.00

 

H. PRIOR|TY CRED|TORS OTHER THAN DOMEST|C SUPPORT OBL|GAT|ONS:

 

 

 

 

 

 

 

 

 

 

cREoiToR scHEo.AMT. TERM(APPROX|MATE) TREATMENT
(MoNTHs_To _)
l. sPEclALcLAss:
cREolToR scHED.AiviT. TERM(APPRoxiMATE) TREATMENT
(MoNTHs_To _)
JusTiFchTioN;

 

 

J. UNSECURED CRED|TORS:

 

 

 

 

CRED|TOR SCHED. AMT. COMMENT 4|
AmSher Co|lection Srv $424.00
Credit Systems |nternational, lnc $176.00
Credit Systems lnt\'ernationa|l |nc $16.00
Link Debt Recovery $777.00
Synerprise Consulting Services, lnc $137.00
Synerprise Consulting Services, |nc $82.00
TOTAL SCHEDULED UNSECURED: $1,612.00
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is 100% .

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.

Page 4

Case 18-45071-e|m13 Doc 18 Filed 01/25/19 Entered 01/25/19 13:47:01 Page 5 of 14

01/25/2019 01;27:14pm
Case NO.' 18-45071-ELM-13

Debtor(s): Norma Lira-Godoy

 

K. EXECUTORY CONTRACTS AND UNEXP|RED LEASES:

 

 

 

 

 

 

 

 

 

§ 365 PARTY ASSUME/REJECT CURE AMOUNT TERM (APPROX|MATE) TREATMENT
(MONTHS _ TO __)
SECT|ON ll
DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROV|S|ONS
FORM REV|SED 7/1/17

A. SUBM|SS|ON OF DISPOSABLE lNCOME:

 

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADM|N|STRAT|VE EXPENSES, DSO CLA|MS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
NOT|C|NG FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2)l and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section ll Part "B" hereof.
C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section ll Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD")l if filed.

D.(1) PRE-PET|T|ON MORTGAGE ARREARAGE:

 

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section |, Part D.(1). To the extent interest is providedl it will be calculated from the date of the Petition. The
principal balance owing upon conhrmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PET|T|ON MORTGAGE PAYMENTS DlSBURSED BY TRUSTEE |N A CONDU|T CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section l, Part D.(2), or as othen/vise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section ll Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specihed in the Trustee's records as the date through which the Tmstee made the
last Current Post-Petifion Mortgage Payment.

Unless otherwise ordered by the Courtl and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PET|T|ON MORTGAGE ARREARAGE:

 

The Posl‘-Petition Mongage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section l, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens,

Page 5

Case 18-45071-e|m13 Doc 18 Filed 01/25/19 Entered 01/25/19 13:47:01 Page 6 of 14

01/25/2019 01127:14pm
Case No: 18-45071-ELM-13

Debtor(s): Norma Lira-Godoy

 

E.(1) SECURED CLA|MS TO BE PAlD BY TRUSTEE:

The claims listed in Section l, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section l, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section l, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(|) and shall receive interest at the rate indicated from the date of conhrmation orl if the value shown is
greater than the allowed claim amountl from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2) SECURED 1325(a)(9) CLA|MS TO BE PAlD BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section ll Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section l, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section ll Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of contirmation. The principal balance owing upon
connrmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section l, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F. SATlSFACTlON OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section ll Part F shall be satisfied as secured to the extent of the value of the Collaterall as stated in the
Planl by surrender of the Collateral by the Debtor(s) on or before conhrmation. Any amount claimed in excess of the value of the
Collatera/. to the extent it is allowedl shall be automatically split and treated as indicated in Section ll Part H or J, per

11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.
G. DlRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section l, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless othen~ise provided in Section lll, "Nonstandard Provisions."

No direct payment to the |RS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.
Each secured claim shall constitute a separate class.

H. PR|OR|TY CLA|MS OTHER THAN DOMEST|C SUPPORT OBL|GAT|ONS:

Failure to object to confirmation of this P/an shall not be deemed acceptance of the "SCHED. AMT." shown in Section |, Part H.
The claims listed in Section l, Part H shall be paid their allowed amount by the Trusteel in full, pro-rata, as priority claims, without
interest.

l. CLASS|F|ED UNSECURED CLA|MS:

 

Classitied unsecured claims shall be treated as allowed by the Court,

J. GENERAL UNSECURED CLA|MS TlMELY FlLED:

 

All other allowed claims not othen/vise provided for herein shall be designated general unsecured claims.

Page 6

Case 18-45071-e|m13 Doc 18 Filed 01/25/19 Entered 01/25/19 13:47:01 Page 7 of 14

01/25/2019 01;27114pm
Case NOZ 18-45071-ELM-13

Debtor(s): Norma Lira-Godoy

 

K. EXECUTORY CONTRACTS AND UNEXP|RED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section l, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Tmstee as indicated in Section l, Part K.

L. CLA|MS TO BE PA|D:

"TERM (APPROX|MATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. lf adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims Payment
pursuant to this P/an will only be made on statutoryl secured, administrative, priority and unsecured claims that are allowed orl
pre-conhrmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDlT|ONAL PLAN PROV|S|ONS:
Any additional Plan provisions shall be set out in Section lll, "Nonstandard Provisions."
N. POST-PET|T|ON NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND lNSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreementl paying all premiums as they become due directly to the
insurer. lf the Debtor fails to make these paymentsl the mortgage holder may, but is not required tol pay the taxes and/or the
insurance. lf the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLA|MS NOT FlLED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section l or on the
AAPD.

P. CLA|MS FOR PRE-PET|T|ON NON-PECUN|ARY PENALT|ES, F|NES, FORFE|TURES, MULT|PLE, EXEMPLARY OR
PUN|T|VE DAMAGES:

Any unsecured claim for a non-pecuniary penaltyl fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an |RS penalty to the date of the petition on unsecured and/or priority claimsl shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late Hled claims, have been paid in full.

Q. CLA|MS FOR POST-PET|T|ON PENALT|ES AND lNTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUS|NESS CASE OPERAT|NG REPORTS:

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests othen/vise. The filing of the Tmstee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S. NO TRUSTEE'S LlABlLlTY FOR DEBTOR'S POST-CONF|RMAT|ON OPERAT|ON AND BAR DATE FOR CLA|MS FOR
PRE-CONF|RMAT|ON OPERAT|ONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor“s(s') business. Any
claims against the Trustee arising from the pre-conhrmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Conhrmation or be barred.

T. DlSPOSAL OF DEBTOR'S NON-EXEMPT PRDPERTY; RE-VEST|NG OF PROPERTY; NON-LlAB|L|TY OF TRUSTEE FOR
PROPERTY lN POSSESS|ON OF DEBTOR WHERE DEBTOR HAS EXCLUS|VE RlGHT TO USE, SELL, OR LEASE lT; AND
TRUSTEE PAYMENTS UPON POST CONF|RMAT|ON CONVERS|ON OR DlSMlSSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Page 7

Case 18-45071-e|m13 Doc 18 Filed 01/25/19 Entered 01/25/19 13:47:01 Page 8 of 14

01/25/2019 01:27:14pm
Case No: 18-45071-ELM-13

Debtor(s): Norma Lira-Godoy

 

Propeity of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liensl except those liens avoided by court order or extinguished by operation of law. ln the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, salel or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissa|, the Debtor(s)
must seek approval of the court to purchase, selll or refinance real property.

Upon dismissal of the Case post conirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order conhrming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereofl will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimantl in
fulll before any disbursement to a claimant with a lower level of payment. |f multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in fulll available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Fi|ing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in fu|l.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th - Attorney Fees in C, which must be designated to be paid pro-rata.

5th - Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th - Post-Petition Mortgage Arrearage as set out in D.(3). if designated to be paid pro-rata.

7th - Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th - Any Creditors listed in D.(1). if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.

11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in Hl which must be designated to be
paid pro-rata`

12th -- Special Class in l, which must be designated to be paid per mo.
13th -- Unsecured Creditors in Jl other than late Hled or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-ratal
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and Hl which must be designated to be paid pro-rata.

Page 8

Case 18-45071-e|m13 Doc 18 Filed 01/25/19 Entered 01/25/19 13:47:01 Page 9 of 14

01/25/2019 01 :27:14pm
Case No: 18-45071-ELM-13

Debtor(s): Norma Lira-Godoy

 

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, finel or forfeiture, or for multiple, exemplary or punitive damages,

expressly including an |RS penalty to the date of the petition on unsecured and/or priority claims. These claims must be

designated to be paid pro-rata.

V. POST-PET|T|ON CLA|MS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.
W. TRUSTEE'S RECOMMENDAT|ON CONCERN|NG CLA|MS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure

Page 9

Case 18-45071-e|m13 Doc 18 Filed 01/25/19 Entered 01/25/19 13:47:01 Page 10 of 14

01/25/2019 01:27:14pm
Case NOI 18-45071-ELM-13

Debtor(s): Norma Lira-Godoy

 

SECT|ON lll
NONSTANDARD PROV|S|ONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
P/an is void.

None.

|l the undersignedl hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/sl Vince M. Vela
Vince M. Vela, Debtor's(s') Attorney Debtor (if unrepresented by an attorney)

 

Debtor's(s') Chapter 13 Plan (Containing a Motion for Va|uation) is respectfully submitted.

/sl Vince M. Vela 24097232
Vince M. Vela, Debtor's(s') Counsel State Bar Number

 

Page 10

Case 18-45071-e|m13 Doc 18 Filed 01/25/19 Entered 01/25/19 13:47:01 Page 11 of 14

Case No: 18-45071-ELM-13
Debtor(s): Norma Lira-Godoy

01/25/2019 01 :27:14pm

 

CERT|F|CATE OF SERV|CE

l, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the 25th day of January, 2019

 

(List each party served, specifying the name and address of each party)

Dated: January 25, 2019

AmSher Collection Srv
xxxx2899

4524 Southlake Parkway
STE 15

Hoover, AL 35244

Credit Systems lnternational, lnc
xxxxx3860

Attn: Bankruptcy

PO Box 1088

Ar|ington, TX 76004

Credit Systems lnternational, lnc
xxxxx1044

Attn: Bankruptcy

PO Box 1088

Arlington, TX 76004

Link Debt Recovery

xx1954

Attn: Bankruptcy Dept-

9543 South 700 East Suite 200
Sandy, UT 84070

Norma Lira-Godoy
5724 Spencer
Forest Hi|ll TX 76119

Pam Bassel
7001 Blvd. 26, Suite 150
N. Richland Hills, TX 76180

/sl Vince M. Vela
Vince M. Vela, Debtor's(s') Counsel

Street Capital Rentals ll, LLC
9129 Belshire Dr., Suite 100
N. Richland Hills, TX 76182

Suntrust
303 Peachtree St., N.E.
Atlanta, GA 30308

Synerprise Consulting Servicesl lnc
xxxx5397

Attn: Bankruptcy

5651 Broadmoor St

Mission, KS 66202

Synerprise Consulting Services, lnc
xxxx8266

Attn: Bankruptcy

5651 Broadmoor St

Mission, KS 66202

Tarrant County Tax Col|ector
Delinquent Tax Department
100 E. Weatherford Street
Fort Worth, TX 76196

Page 11

Case 18-45071-e|m13 Doc 18 Filed 01/25/19 Entered 01/25/19 13:47:01 Page 12 of 14

Label Matrix for local noticing
0539-4

Case 18-45071-elm13

Northern District of Texas

Ft. Worth

Fri Jan 25 13:29:44 CST 2019

AmSher Collection Srv

4524 Southlake Parkway
STE 15

Hoover, AL 35244-3271

Robert A. Higgins & Associates P.C.
8200 Camp Bowie West
Fort Worth, TX 76116-6321

Synerprise Consulting Services, Inc
Attn: Bankruptcy

5651 Broadmoor St

Mission, KS 66202-2407

Norma Lira-Godoy
5724 Spencer
Forest Hill, TX 76119-6745

Tarrant County

Linebarger Goggan Blair & Sampson, LLP
c/o Melissa L. Palo

2777 N. Stemmons Frwy

Suite 1000

Dallas, TX 75207-2328

Credit Systems International, Inc
Attn: Bankruptcy

PO Box 1088

Arlington, TX 76004-1088

Street Capital Rentals ll, LLC
9129 Belshire Dr., SuiEE'100
N. Richland Hills, TX 76182-7737

Tarrant County Tax Collector
Delinquent Tax Department
100 E. Weatherford Street
Fort Worth, TX 76196-0206

Vince Michael Vela

Robert A. Higgins & Associates, P.C.
8200 Camp Bowie West Boulevard

Fort Worth, TX 76116-6321

501 W. Tenth Street
Fort Worth, TX 76102-3637

Link Debt Recovery

Attn: Bankruptcy Dept

9543 South 700 East Suite 200
Sandy, UT 84070-3496

Suntrust
303 Peachtree St., N.E.
Atlanta, GA 30308-3208

United States Trustee
1100 Commerce Street
Room 976

Dallas, TX 75242-0996

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(d)Tarrant County

Linebarger Goggan Blair & Sampson, LLP
c/o Melissa L. Palo

2777 N. Stemmons Frwy Suite 1000
Dallas, TX 75207-2328

(u)Pam Bassel

7001 Blvd 26

Suite 150

North Richland Hills

End of Label Matrix

Mailable recipients 13
Bypassed recipients 2
Total 15

Case 18-45071-e|m13 DOC 18 Filed 01/25/19 Entel’ed 01/25/19 13247:01

Robert A. Higgins & Associates P.C.
8200 Camp Bowie West

Fort Worthl TX 76116

Bar Number: 24097232
Phone: (817) 924-9000
lN THE UN|TED STATES BANKRUPTCY COURT
NORTHERN DlSTRlCT OF TEXAS
FORT WORTH DlVlSlON
Revised 10/1/2016

lN RE: Norma Lira-Godoy xxx-xx-5322 § CASE NO: 18-45071-ELM-13
5724 Spencer §
ForestHiii,Tx 76119 §
§
§

Debtor(s)

Page 13 of 14

01/25/2019 01:27214pm

AUTHORIZAT|ON FOR ADEQUATE PROTECT|ON DlSBURSEMENTS DATED: 12/28/2018

The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as

indicated below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Periodic Payment Amount $1,080.00
Disbursements First (1) Second (2) (Other)
Account Ba|ance Reserve $5.00 $5.00 carried forward
Trustee Percentage Fee $107.50 $108.00
Fi|ing Fee $0.00 $0.00
Noticing Fee $13.65 $0.00
Subtota| Expenseleees $128.15 $108.00
Availab|e for payment of Adequate Protection, Attorney Fees and
Current Post-Petition Mortgage Payments: $953'85 $972~°°
CRED|TORS SECURED BY VEH|CLES (CAR CRED|TORS):
Adequate Adequate
Scheduled Value of Protection Protection
Name Collateral Amount Collateral Percentage Payment Amount
Total Adequate Protection Payments for Creditors Secured by Vehicles: $0.00
CURRENT POST-PET|T|ON MORTGAGE PAYMENTS (CONDU|T):
Scheduled Value of
Name Collateral Start Date Amount Collateral Payment Amount
Street Capital Rentals ll. LLC Homestead 03/01/2019 $72,000.00 $203,275.00 $780.00
Payments for Current Post-Petition Mortgage Payments (Conduit): $780.00

 

Computer software provided by LegalPRO Systems, lnc., San An!onio, Texas - (210) 561-5300.

Case 18-45071-e|m13 Doc 18 Filed 01/25/19 Entered 01/25/19 13:47:01 Page 14 of 14

18-45071-ELM-13
Norma Lira-Godoy

Case No:
Debtor(s):

01/25/2019 01 ;27:14pm

 

CRED|TORS SECURED BY COLLATERAL OTHER THAN A VEH|CLE:

 

 

 

 

 

 

Adequate Adequate
Scheduled Value of Protection Protection
Name Collateral Amount Collateral Percentage Payment Amount
Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehic|e: $0.00
TOTAL PRE-CONF|RMATION PAYMENTS
First Month Disbursement (after payment of Clerk's Fi|ing Fee, any Noticing Fee, Chapter 13 Trustee
Percentage Fee, and retention of the Account Ba|ance Reserve):
Current Post-Petition Mortgage Payments (Conduit payments), per mo: $0.00
Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo: $0.00
Debtor's Attorney, per mo: $953.85
Adequate Protection to Creditors Secured by other than a Vehicle, per mo: $0.00
Disbursements starting month 2 (after payment of Clerk's Fi|ing Fee, any Noticing Fee, Chapter 13
Trustee Percentage Fee, and retention of the Account Ba|ance Reserve):
Current Post-Petition Mortgage Payments (Conduit payments), per mo: $780.00
Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo: $0.00
Debtor's Attorneyl per mo: $192.00
Adequate Protection to Creditors Secured by other than a Vehicle, per mo: $0.00

 

Order of Payment:

Unless othenNise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
order conhrming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
the current per mo payment owed to that same claimantl in full, before any disbursement to a claimant with a lower level of
payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to

the creditor by the Trustee.

 

DATED‘. 1/25/2019

lsl Vince M. Vela
Attorney for Debtor(s)

 

 

Computer software provided by LegaIPRO Systems, /nc., San Antonio, Texas - (210) 561-5300.

 

